Title: To George Washington from George Fowler, April 1774
From: Fowler, George
To: Washington, George



Sir
Cameron⟨mutilated⟩ April 1774

I am doubtful you blame the Conduct of the Sheriff and myself for taking Mr Crawford in your house you may be assured very cincerely that I had been informd he intended out on Monday morning and having been well informd that he once had escaped did not know but he might attempt it again and certain it is I suspended the Action untill the last hour. when I left home I heard he was at Johnsons Ferry where I expected he woud be servd with the Process and had no thought of going as far as we did when we Set out, but as I had been so repeatedly disappointed and deceived both by Letters and promises and a ⟨mutilated⟩uch blamed for Extending a Credit of that dignity to that Gentleman, that I thought it was my duty & the Sheriffs to Act as we did, and more particularly a Company of Merchants failing in London we were immediately call on for a larger Sum than we coud possibly raise on a sudden, especially when frequently meeting Such disappointments ourselves which reasons I hope will convince you that it was more through necessity that I was induced to act as I did than out of any pleasure I coud take in such an Action and of our necessity I first made Mr Crawford privately Acquainted hoping it might bring him more seriously to consider—I really had been informd and I think even from some of his Friends that he woud escape if in his power a Sufficient reason for the Sheriff to Act with Caution, I did intend to pay the Cost myself as I then told the Sheriff in case it was Settled I am really extremely sorry that I had in any case disobliged

and humbly hope these reasons will render us something more excusable & am yor mot Obedt Hble Servt

Geo: Fowler

